Title: To Thomas Jefferson from John Taylor, Jr., 25 December 1806
From: Taylor, John, Jr.
To: Jefferson, Thomas


                        
                            
                            To His Excellency Thomas Jefferson
                        President of the
                            United States of America
                            
                            Philadelphia December 25th. 1806
                        
                        The Petition of the Subscribers Merchants residing in the City of Philadelphia respectfully represents—
                        That for want of some person residing at Point Petre–Guadaloupe in the Capacity of a Notary Public, your
                            Memorialists have repeatedly found incovience and difficulty in the return of the Proceeds of their Cargo’s or Shipments,
                            and they have frequently experienced the painfull mortification of their Property being sent to British Ports for want of
                            proof of its being American property—
                        Your Memorialists therefor respectfully request that a Notary–Public commissioned by the Executive of the
                            United States may be appointed to reside at Point Peter Guadaloupe, provided it meets the approbation of your Excellency,
                            and further beg leave respectfully to recommend Mr. David B Nones a Native of Philadelphia now residing at Point Peter
                            Guadaloupe to fill the same Office, his Knowledge, Conduct and Character being Such as we hope will give general
                            Satisfaction to the Mercantile Interest, more—especially as from having Served a regular Clerkship to a Notary Public in
                            the City of Philadelphia during four Years, his Experience Must be such as to prevent his neglecting any document
                            necessary to prove the Neutrality of the Property—
                        We Remain with due Respect Your Excellency’s Most Obt. and very Humble Servants—
                        
                            John Taylor Jnr
                            
                            
                                and 49 other signatures
                            
                        
                    